Citation Nr: 0900870	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  02-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include paranoid schizophrenia. 


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active duty from August 1980 to May 1982, 
with unverified periods of reserve component service prior to 
and following her active service, until her discharge from 
reserve component service in August 1986.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  The Board issued a 
July 2006 decision which denied the claim.  The veteran 
appealed that unfavorable decision to the United States Court 
of Appeals for Veterans Claims (Court).  Following remand of 
the appeal by the Court in 2008, the Board Remanded the claim 
for further development.  That development has been 
completed, and the matter returns to the Board.   


FINDINGS OF FACT

1.  The competent medical evidence discloses that no medical 
diagnosis of a current psychiatric disorder other than 
schizophrenia has been assigned.

2.  The medical evidence and opinion establishes that the 
veteran's current schizophrenia did not manifest until four 
years elapsed after her active service, and the evidence that 
schizophrenia did not result in disability during performance 
of reserve component duty and did not result from any disease 
or injury incurred during performance of reserve component 
duties.  


CONCLUSION OF LAW

The veteran did not manifest a chronic acquired psychiatric 
disorder or a psychosis, to include paranoid schizophrenia, 
during service, or as a result of service, nor may a 
psychosis be presumed service-connected, and the veteran was 
not disabled by and did not incur disease or injury resulting 
in a chronic acquired disorder or a psychosis, to include 
paranoid schizophrenia, during performance of reserve 
component duties.  38 U.S.C.A. §§ 101, 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a psychiatric 
disorder, to include paranoid schizophrenia.  She contends 
that her current psychiatric disorder, however diagnosed, 
first manifested during her service.  Before addressing the 
merits of the veteran's claim, the Board will consider 
whether VA has met its duties regarding notice and assistance 
to the claimant.

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to notify

Proper notice from VA must inform the claimant of the 
information (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  Notice sent to the veteran in July 
2008 which included information about the requirement of 
evidence relevant to degree of disability and effective date 
of disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, numerous notices about the evidence required to 
reopen the claim were issued, and the Board decision issued 
in July 2004 reopened the claim for service connection for a 
chronic acquired psychiatric disorder, to include paranoid 
schizophrenia.  As the action on the veteran's request to 
reopen the claim was favorable, no further discussion of 
notice as to the requirements to reopen a claim is required.  
As to notice of the requirements to establish service 
connection, the veteran was notified of such requirements 
beginning in January 2004.  Most recently, a July 2008 notice 
advised the veteran of the additional requirements of a 
service connection claims not addressed in prior 
communications.  To the extent that there was any notice 
deficiency, such deficiency was cured prior to the final 
adjudication, since the claim was thereafter readjudicated in 
September 2008.  

Moreover, the veteran is represented by counsel, who is well 
aware of the requirements of the VCAA and the elements needed 
to substantiate the veteran's claims.  Counsel has made 
several submissions on behalf of the veteran during the 
course of this appeal, including the Joint Motion for Remand 
presented to the Court.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 34 (2007) (holding that VCAA notice error was not 
prejudicial because the appellant demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate his claim by way of the arguments made to the 
RO); see also Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (noting that representation is a factor that must be 
considered when determining whether that appellant has been 
prejudiced by a VCAA notice error); see also Andrews v. 
Nicholson, 421 F.3d 1278, 1282 (Fed. Cir. 2005) (pro se 
pleadings, not those of counsel, are entitled to sympathetic 
reading below).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the veteran to the extent necessary.   

Duty to assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran to 
procure service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
veteran's service medical records are associated with the 
claims file, but reserve service clinical records have not 
been located, despite several attempts, and the National 
Personnel Records Center has responded that they have no 
additional records for the veteran, and did not indicate that 
any other entities might have such records.  The Court's 
Joint Remand did not require or suggest that further attempts 
be made to obtain reserve service clinical records, nor has 
the veteran or her attorney suggested any additional source 
that could be or should be contacted to locate records, nor 
would certification that records cannot be located be of any 
value to the veteran, as the parties know that multiple 
attempts to locate the records have been made.   

Private clinical records dated in September 1986 to November 
1986 have been obtained.  As these private clinical records 
state that the veteran and her family reported that she had 
not been previously treated for any psychiatric disorder, it 
would be fruitless to Remand the claim in order to search for 
prior psychiatric records.  The records related to the 
veteran's application for Social Security Administration 
(SSA) have been obtained.  

The Joint Remand of the parties specified that medical 
opinion should be obtained, and such medical opinion is now 
of record.  The Board finds that no additional notice or 
assistance is required to fulfill VA's duties under the VCAA.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

Neither the veteran nor the veteran's attorney have 
identified any additional evidence which should be sought or 
any other possible source for records sought but not located.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Appellate review may proceed.  

Claim for service connection for a psychiatric disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, when a veteran served 90 days or more during a 
period of war and psychosis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 C.F.R. § 3.307, 3.309.  Schizophrenia is defined as a 
psychosis.  38 C.F.R. § 3.309; see also 38 C.F.R. § 3.384 
(effective from August 2006).  

Active military service includes active duty, any period of 
active duty for training (ACDUTRA, the performance of full-
time reserve component duties) during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training (INACDUTRA, weekend training) 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Presumptive periods 
do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).  Thus, service connection may 
be granted for a disability resulting from a disease or 
injury incurred or aggravated while performing ACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1131.

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310.  Similarly, any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service connected 
disease or injury, and not due to the natural progress of the 
nonservice connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  Where the 
medical evidence establishes that a veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Facts and analysis

The veteran had active duty from August 1980 through May 1982 
with a reserve service obligation.  The veteran's reserve 
component discharge discloses that she was honorably 
discharged from her reserve component service in early August 
1986.  Her service medical records show no diagnosis or 
treatment of a mental disease during active service. She was 
treated for problems associated with a pregnancy in 1981.  An 
August 1981 note reports a "heavy psych overlap" associated 
with chest pain, and a December 1981 note reports 
"situational stress."  There is no mention of psychological 
treatment or diagnosis in the veteran's service records.  

The veteran performed ACDUTRA for several short periods of 
time (ranging from 1 to 13 days) in June 1983, July 1984, 
August 1984, December 1984, and January 1985.  There is no 
evidence in the limited records as to the veteran's reserve 
service of diagnosis or treatment of a mental disorder during 
reserve service.  There is no evidence of time lost from 
reserve service.  

The records of the veteran's first psychiatric 
hospitalization, in September 1986, reflect that the veteran 
was hearing voices.  Her family reported that they noticed a 
change in the veteran's behavior beginning about three months 
prior to her hospitalization.  This evidence establishes that 
the symptoms of schizophrenia were not chronic and continuous 
following the veteran's service; rather, the contemporaneous 
evidence reflects that there was a marked changed in the 
veteran's behavior.  This contemporaneous evidence is also 
unfavorable to the contention that the "heavy psych 
overlay" noted in service at the time of the veteran's 
miscarriage was a manifestation of schizophrenia.  

This contemporaneous evidence establishes that the veteran's 
schizophrenia was not manifested during the one-year 
presumptive period, for purposes of service connection, or 
until more than two years had elapsed after her service 
discharge in May 1982.  In particular, the summary of the 
September 1986 private psychiatric hospitalization 
specifically states that this is the veteran's first 
psychiatric hospitalization and that she "has never been 
treated for psychiatric problems'" previous to the 
hospitalization.  Service connection may not be presumed.  
38 C.F.R. § 3.307, 3.309.  

The veteran alleges that she manifested symptoms of 
schizophrenia prior to her reserve service discharge.  The 
contemporaneous evidence is consistent with this allegation.  
However, the evidence that symptoms of schizophrenia were 
manifested prior to the veteran's reserve service discharge 
in August 1986 does not establish any fact which will support 
a finding of service connection, since the governing 
statutory provisions authorize service connection only if a 
disease or injury resulted in disability or death during an 
assigned period of performance of active full-time reserve 
duty, or an injury resulted in disability during a period of 
INACDUTRA.  38 U.S.C.A. § 101(24).  

The 1986 discharge summaries reflect that the veteran and her 
family clearly reported that she had never been treated for 
any psychiatric problem prior to the September 1986 private 
hospitalization.  This evidence is unfavorable to a finding 
that the veteran was disabled by schizophrenia during a 
period of assigned reserve component duty.  The treatment 
summary of the September 1986 hospitalization also reflects 
that the veteran was examined to determine if injury might 
have contributed to the veteran's onset of schizophrenia, 
because the veteran reported that she was hit in the head 
"several weeks" prior to her hospitalization.  The summary 
specifically states that the veteran underwent 
electroencephalogram (EEG), radiologic examination of the 
skull, and neurologic consultation, but there were no 
findings of injury.  This evidence is unfavorable to a 
finding that the veteran incurred an injury during a period 
of assigned reserve component duty which resulted in 
schizophrenia.  

The August 1997 SSA decision associated with the record notes 
that the veteran sustained an automobile accident in 1986 and 
reported that a head injury with a period of unconsciousness 
resulted from this accident.  The private 1986 
hospitalization reports and the August 1997 SSA decision do 
not state when the automobile accident or head injury 
occurred.  However, there is no indication that the veteran 
or her family ever reported that a head injury or automobile 
accident occurred during a period of ACDUTRA or assigned 
period of INACDUTRA.  The absence of such a contention is 
forceful evidence against a finding that the veteran 
sustained an automobile accident or head injury during a 
period of assigned reserve component service.

The preponderance of the evidence is unfavorable to a finding 
that the veteran incurred a disease or injury which resulted 
in schizophrenia or was disabled due to schizophrenia or a 
head injury during a period of ACDUTRA or that the veteran 
was injured while performing assigned INACDUTRA.  

The Board has not limited its consideration of the claim for 
service connection for a psychiatric disorder to 
schizophrenia.  However, the Board finds that there is no 
medical evidence that the veteran currently has diagnosed 
psychiatric disorder other than schizophrenia.  In 
particular, the providers who hospitalized the veteran in 
1986 concluded that she had schizophrenia.  The summary of VA 
hospitalization which ended in December 1989 concluded that 
the veteran had schizophrenia.  The examiner who conducted 
April 2002 VA examination concluded that the veteran had 
schizophrenia.  The examiner who conducted VA examination in 
September 2004, and who provided an addendum in 2008, 
assigned no diagnosis other than schizophrenia.  As there is 
no medical diagnosis of any psychiatric disorder other than 
schizophrenia, a grant of service connection for any disorder 
other than schizophrenia would not be authorized.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Board has also considered whether the manifestations of 
psychiatric symptoms noted during the veteran's service may 
be related to the veteran's current schizophrenia, such as 
whether the depression the veteran noted at the time of a 
miscarriage in service in 1981 is etiologically related to a 
current psychiatric disorder.  However, the VA examiner who 
provided an opinion in August 2008 concluded, after review of 
all records associated with the claims file, that symptoms 
manifested in 1981 or symptoms diagnosed as situational 
stress were not symptoms of schizophrenia.  The examiner 
concluded that the veteran's schizophrenia began in August 
1986 or a few months prior to that time.  The Board finds 
this opinion probative and persuasive.  

As noted above, onset of a disorder during a period of 
enlistment in a reserve component does not serve as a factual 
basis for service connection unless there was disability 
during a period of assigned ACDUTRA or INACDUTRA.  There is 
no evidence that the disability due to schizophrenia 
prevented the veteran from carrying out any assigned reserve 
component duty or resulted in disability during a period of 
ACDUTRA or INACDUTRA.  The Board finds that the examiner's 
opinion is persuasive, since it is consistent with all 
evidence of record  and in particular the evidence showing no 
treatment or diagnosis for schizophrenia until the veteran 
was hospitalized in September 1986.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

ORDER

The appeal for service connection for a chronic acquired 
psychiatric disorder or a psychosis, to include paranoid 
schizophrenia, is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


